ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-177923 Dated December 30, 2011 JPMorgan Chase & Co. Trigger Yield Optimization Notes Linked to the common stock of Deere & Company due on or about January 11, 2013 Linked to the common stock of SunTrust Banks, Inc. due on or about January 11, 2013 Linked to the common stock of General Electric Company due on or about January 11, 2013 Investment Description Trigger Yield Optimization Notes are unsecured and unsubordinated notes issued by JPMorgan Chase & Co. (JPMorgan Chase) (each a Note and collectively, the Notes) linked to the performance of the common stock of a specific company (the Underlying Stock). The issue price of each Note will be equal to the closing price of the applicable Underlying Stock on the Trade Date. On a monthly basis, JPMorgan Chase will pay you a coupon regardless of the performance of the applicable Underlying Stock. At maturity, JPMorgan Chase will either pay you the principal amount per Note or, if the closing price of the applicable Underlying Stock on the Final Valuation Date is below the specified Trigger Price, JPMorgan Chase will deliver to you one share of the applicable Underlying Stock per Note (subject to adjustments in the case of certain corporate events described in the accompanying Trigger Yield Optimization Notes product supplement no. UBS-1-I under General Terms of the Notes  Anti-Dilution Adjustments, in the sole discretion of the calculation agent). Investing in the Notes involves significant risks. You may lose some or all of your principal amount. In exchange for receiving a coupon on the Notes, you are accepting the risk of receiving shares of the applicable Underlying Stock at maturity that are worth less than your principal amount and the credit risk of JPMorgan Chase for all payments under the Notes. Generally, the higher the Coupon Rate on a Note, the greater the risk of loss on that Note. The contingent repayment of principal applies only if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. If JPMorgan Chase were to default on its payment obligations, you may not receive any amounts owed to you under the Notes and you could lose your entire investment. Features q Income  Regardless of the performance of the applicable Underlying Stock, JPMorgan Chase will pay you a monthly coupon. In exchange for receiving the monthly coupon on the Notes, you are accepting the risk of receiving shares of the applicable Underlying Stock at maturity that are worth less than your principal amount and the credit risk of JPMorgan Chase for all payments under the Notes. q Contingent Repayment of Principal Amount at Maturity  If the price of the applicable Underlying Stock does not close below the applicable Trigger Price on the Final Valuation Date, JPMorgan Chase will pay you the principal amount per Note at maturity and you will not participate in any appreciation or decline in the value of the applicable Underlying Stock. If the price of the applicable Underlying Stock closes below the applicable Trigger Price on the Final Valuation Date, JPMorgan Chase will deliver to you one share of the applicable Underlying Stock per Note at maturity, which is expected to be worth significantly less than your principal amount and may have no value at all. The contingent repayment of principal applies only if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. Key Dates Trade Date 1 January 6, 2012 Settlement Date 1 January 11, 2012 Final Valuation Date 2 January 7, 2013 Maturity Date 2 January 11, 2013 1 Expected. In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Notes remains the same. 2 Subject to postponement in the event of a market disruption event and as described under Description of Notes  Payment at Maturity and Description of Notes  Postponement of the Final
